FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                 April 29, 2015

  Debra Spisak                                             Thomas Wilder
  2nd Court Of Appeals Clerk                               District Clerk Tarrant County
  401 W. Belknap, Ste 9000                                 401 W. Belknap
  Fort Worth, TX 76196                                     Fort Worth, TX 76196
  * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

  Debra Ann Windsor                                        Terry Barlow
  Assistant District Attorney                              1110 E. Weatherford
  401 W. Belknap                                           Fort Worth, TX 76102
  Fort Worth, TX 76196                                     * DELIVERED VIA E-MAIL *
  * DELIVERED VIA E-MAIL *
                                                           Sharen Wilson
                                                           District Attorney Tarrant County
                                                           401 West Belknap
                                                           Fort Worth, TX 76196
                                                           * DELIVERED VIA E-MAIL *

  Re: MILLER, CHRISTOPHER ADRIAN
  CCA No. PD-0038-14                                                                 COA No. 02-12-00487-CR
  Trial Court Case No. 1264863D

  Herewith please find the corrected dissenting opinion issued in the above referenced petition for
  discretionary.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX